DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this action and are the subject matter of the present Office Action.
Priority
This Application, 17126901, filed 12/18/2020 claims priority from provisional Application 62951427, filed 12/20/2019. 
Specification
The specification is objected to because of the following informalities: 
	The use of the trademarks/trade names has been noted in this application.  For example, Opadry® and Kollicoat® in [0058], and PlasAcryl® HTP20 and Eudragit® L30D-55 in [0179] and [0189].  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade 
Information Disclosure Statement
The information disclosure statement, filed 09/02/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claims 1-5, and 17 are objected to because of the following informalities:  Claims 1-5 and 17 recite the limitation “mixture pellets” that needs to be corrected to “a mixture of pellets” or “a pellet mixture”, or as needed.  
Appropriate correction is required.  

Claim Interpretation
Sustained release (SR), sustained action, prolong action, controlled release (CR), extended release, depot are terms used to identify drug delivery systems that are designed to achieve prolong therapeutic effect by continuously releasing medication over an extended period of time after administration of single dose. As a term in the art, the Examiner understands SR to maintain drug release over a sustained period but not at a constant rate. CR maintains drug release over a sustained period at a nearly constant rate. Enteric release 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldenheim et al., US 2004/0131680, hereinafter Goldenheim, and in view of Madan et al. (WO 2011/107921 A2), hereinafter Madan, and Harel et al. (Journal of the Neurological Sciences 276 (2009) 38–40), hereinafter Harel, and Huang et al. (US 2019/0000776 A1), hereinafter Huang, and Hardee et al. (US 2003/0027780 Al), hereinafter Hardee. 
Applicant Claims
	Applicant claims a  multiparticulate pharmaceutical comprising mixture of  pellets of at least 2 of: first IR, first SR, ER, and EC-SR pellets; wherein compound is sobrerol or derivative at 5-85%; wherein the mixture consist of the first IR and SR pellets, and a weight ratio of the first compound to the second compound is 1:0.10-10.00; wherein the mixture consists of the first IR and EC pellets, and a weight ratio of the first compound to the third compound is 1:0.10-10.00; wherein the mixture pellets consist of the SR pellet and the ER pellet, and a weight ratio of the second compound to the third compound is 1 :0.10-10.00; wherein the mixture consist of the first IR, SR and ER pellets, and a weight ratio of the first compound, the second compound and the third compound is 1 :0.10-10.00:0.10-10.00; , wherein a weight ratio of the first compound to the first excipient, second compound to the second excipient, third compound to the third excipient and fourth compound to the fourth excipient are independently 1 :0.3-5.0; , wherein the excipient composition comprise a filler such as at least one of microcrystalline cellulose, lactose, starch, etc.; wherein a weight ratio 
ER composition is 1 :0.1-0.05; wherein a weight ratio of the third IR pellet to the first ER composition is 1 :0.1-0.05; the first IR substance with pH-dependent solubility comprises at least one of an enteric acrylic copolymer, etc.; an ingredient of the first anti-adherent plasticizer comprises at least one of glyceryl monostearate, polysorbate 80 and triethyl citrate(triethyl citrate); wherein the SR pellet further comprises a coating layer coated on the SR layer, which is composed of a coating composition; wherein the ER pellet further comprises a coating layer coated on the enteric-release layer, which is composed of a coating composition; further comprising at least one pharmaceutically acceptable excipient; further comprising a capsule to encapsulate the mixture pellets.
	Applicant also claims an IR pellet, consisting of a medicated mixture of 5-85 wt% sobrerol compound or derivative and an excipient composition comprising a filler. 
Applicant also claims an SR pellet comprising an IR pellet and SR composition coated on the IR pellet constituting an SR layer, wherein the IR pellet comprise of a medicated mixture consisting of 5-85 wt% sobrerol compound or derivative and an excipient composition comprising a filler. 
Applicant also claims an ER pellet, comprising an IR pellet and an ER composition coated on the IR pellet to constitute an ER layer, wherein the IR pellet comprise of a 
An enteric-release pellet, comprising: an immediate-release pellet; and an enteric-release composition coated on the immediate-release pellet to constitute an enteric-release layer, wherein the immediate-release pellet is composed of a medicated mixture, and the medicated mixture comprises: a compound, or its geometric isomer, enantiomer, diastereomer or pharmaceutically acceptable salt; and an excipient composition
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Goldenheim teaches modified/controlled release methylphenidate formulations which provide a rapid initial onset of effect and a prolonged duration of effect, wherein the duration of effect falls rapidly at the end of the dosing interval so as not to affect the appetite of the patient at dinner nor the patient's sleep thereafter (Abstract). The solid oral modified/controlled release methylphenidate formulations comprise e.g., 20 mg of drug as a single dose, and provide bimodal drug release profile, i.e., (i) a rapid initial release of up to 45% of the dose after 0.25 hr, and (ii) prolonged release of 30-80% of the dose after 4 hr (Claims 1, 8; Title, Abstract).   
Goldenheim teaches that the final drug product is a solid oral capsule/tablet containing methylphenidate in particulate form such as beads, pellets, granules, etc.. [0032]. In certain preferred embodiments, each particle contains a series of layers with different release characteristics, i.e. (i) an outer immediate release (IR) layer; (ii) a release delaying layer (enteric coat; EC); (iii) a controlled release (CR) layer; and (iv) an immediate release core ([0029], [0033], [0055]). In certain embodiments, the beads contain IR component in combination with 
Goldenheim teaches sustained release (SR) coatings [0064]. SR may include pH-dependent coating to release the drug in desired areas of the gastro-intestinal tract; example coatings include polymers as shellac, cellulose acetate phthalate, polyvinyl acetate phthalate, hydroxypropyl methylcellulose phthalate, methacrylic acid ester copolymers, etc. [0065]. Goldenheim teaches pH independent coating to achieve optimal release regardless of pH-changes in the environmental fluid by using in said coating alkylcellulosic polymer(s), e.g., ethyl cellulose [0065-0068].
Goldenheim teaches that the release profile of said formulations can be altered by inclusion of additional ingredients or excipients, such as binders, plasticizers, lubricants, and/or the pellets may be optionally overcoated with a barrier agent, e.g., to separate the drug from the hydrophobic controlled release coating ([0084], [0085], [0114], [0119]).
Goldenheim also provides examples of preparing beads of methylphenidate HCl with different release rates (Examples 1-6). Example 1 describes IR beads of 15% methylphenidate comprising hydroxypropyl methylcellulose excipient, which renders obvious the 1st mixture of active with excipient. Opadry is an HPMC excipient as evidenced by the instant specification [0058]. Therefore, Goldenheim renders the IR pellets with Example 1. Goldenheim also expressly teaches 83.2% methylphenidate CR beads that are further coated with an enteric coating, comprising methacrylic acid copolymer, Eudragit® L 30 D-55, plasticized with triethyl citrate and talc binder (Examples 2-5), thereby rendering obvious the SR and EC-SR pellets.  Claims 1, 13-19. 
Goldenheim expressly teaches spraying a solution of methylphenidate hydrochloride (12% w/w) and Opadry clear (4% w/w) in water to coat the beads.  The ratio of methylphenidate to the excipient reads on the ratio of the compounds to the excipients in Claim 6, and would serve as a guide to a skilled artisan for any number of compound or excipient in a formulation. 
Goldenheim contemplates that the beads, granules, spheroids, or pellets, etc., prepared in the invention can be presented as multiparticulates in a capsule [0055]. 
Goldenheim teaches addition of spheronizing agents, preferably microcrystalline cellulose ([0096], [0111]) and erosion-promoting agents such as starch [0091], thereby rendering obvious Claim 7. Furthermore, Goldenheim expressly teaches lactose in a formulation (Examples 12, 13)
Regarding Claim 8, Goldenheim exemplifies a formulation with an enteric coated controlled release component at 91.4% and the rest comprising the immediate release components (Example 6A), which overlaps with the claimed range. Alternatively, Example 2 of Goldenheim renders the ratio obvious because the ratio is near the claimed range. 
Regarding Claim 9, Goldenheim teaches binders, granulating aids, etc. may be included in amounts up to about 50% by weight of the particulate if desired [0114].  The art also teaches 
Goldenheim teaches the addition of different alkylcellulose polymers, specifically teaching ethylcellulose ([0068]-[0070]); acrylic polymers [0071]-[0076]; and plasticizers [0077]-[0081]. Goldenheim also teaches inclusion of suitable binders, such as low viscosity, water soluble polymers, reciting that water soluble hydroxy lower alkylcellulose, such as hydroxypropylcellulose, are preferred ([0096], [0111], [0128]), thereby rendering obvious Claim 10.
Regarding Claims 11 and 12, the art teaches in Example 1 the application of Opadry® Clear YS-1-7006, a clear overcoat of hydroxypropyl methylcellulose (HPMC), at 5%, which is within the claimed ratio with respect to the IR pellet.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Goldenheim does not expressly teach a blend consisting of IR with SR pellets only, but rather teaches a formulation blend with IR and EC-CR. Goldenheim does not exemplify a blend consisting of IR and ER pellets only, SR and ER pellets only, and a blend consisting of IR, SR, and ER. Thus, Goldenheim also does not expressly teach the instantly claimed weight ratios, specifically as they apply to the enteric release pellet. 
Goldenheim teaches a blend formulation wherein the immediate release component described in Example 1 represents 35% of the total dose per bead and the controlled release Claim 2.
Goldenheim recognizes the use of a release delaying layer (enteric coat) ([0029]-[0033]), and the process of enteric coating beads (Example 5). The reference generally teaches proposed strengths of methylphenidate in the multilayer release formulation depending on capsule size and fill weights [0128], and recognizes effects of pH on time and dissolution ([0064]-[0065]). For example, Goldenheim teaches a combination of IR, EC-CR beads blend wherein the immediate release component is 35% and the CR component is 65% (Example 6B). Because Goldenheim envisions different beads, e.g. IR, and EC-CR, which has the components of active compound, excipient e.g. Opadry®, triethyl citrate plasticizer, talcum binder, and polymer Eudragit, which are instantly disclosed components of ER and CR pellets, Goldenheim renders Claims 19 and 20 obvious.  
Additionally, a skilled artisan would look to the examples of Goldenheim to look for a suitable weight ratio of IR pellet with enteric-release composition and components, i.e. compound, pH dependent polymer, binder, and plasticizer, and make a SR or EC, and also thereby rendering the ratios in Claims 3-5 and 11-12 obvious. 
Alternatively, one would look to Madan, who is in the same field of endeavor to cure the deficiencies of Goldenheim with respect to the ER pellets, and formulations comprising any two of IR, SR, ER, and EC-SR. Similar to Goldenheim that teaches the modified release compositions of methylphenidate, a medication for ADHD [0005], Madan teaches modified release (MR) compositions of milnacipran, which is also for ADHD (Abstract; p. 5, 4th paragraph). Madan comprehends the advantage of modified release oral formulation, i.e. MR 
Madan expressly teaches MR tablets comprising IR granules, EC pellets, enteric coating, SR coating, and SR pellets, rendering these limitations obvious (Example 1). 
Goldenheim is silent on sobrerol.
Harel together with Huang cures the deficiency of Goldenheim with regards to sobrerol. Harel teaches that attention is adversely affected in multiple sclerosis (MS), and teaches the treatment of patients with methylphenidate. Administration of a single dose of methylphenidate significantly improved attention in MS patients with considerable attention deficit (Abstract).  Huang teaches a method for treating an autoimmune neurological disease and/or a neurodegenerative with sobrerol, wherein the autoimmune neurological disease comprises multiple sclerosis (Claims 1, 6, and 11). Huang teaches a controlled release dosage form comprising sobrerol (Claim 25 and 27). 
Hardee teaches multiparticulate formulations capable of transporting therapeutic etc. across mucosal membranes such as gastrointestinal, buccal, nasal, etc. Formulations comprise a plurality of carrier particles, an agent to be delivered across a mucosal membrane, and a 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to obtain a multiparticulate composition as instantly claimed with respect to the mixture of pellets from the teachings of Goldenheim. Goldenheim teaches a release delaying layer (enteric coat), the process of enteric coating beads, and blending beads to manufacture a blended formulation. For example, Goldenheim comprehends a combination of IR. Because Goldenheim envisions different beads, e.g. IR, and EC-CR, which has the components of active compound, excipient e.g. Opadry®, triethyl citrate plasticizer, talcum binder, and polymer Eudragit, and because Goldenheim recognizes that blends may be made with different beads to come up with multiparticulate compositions, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to manufacture a blend that has the composition of the instant claims. Goldenheim teaches binders, granulating aids, etc. may be included in amounts up to about 50% by weight of the particulate and the polymers to suitably comprise 1-80% of the formulation, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to create formulation comprising beads with IR, SR, and EC by choosing to include binders or plasticizers, and determining the polymers to use; one would incorporate the pH-dependent or pH-independent polymer, binder, and plasticizer depending on preparing a CR/SR, or an EC pellet, for example, looking to Examples 2-4  of Goldenheim for a suitable weight ratio of IR pellet with enteric-release composition and components, i.e. the pH dependent polymer and the plasticizer, and make a SR or EC.  One would manipulate the amount of polymer and determine if binders such as talc or plasticizer such as triethyl citrate should be added, depending on the desire of the artisan to manufacture an ER, SR, or ECSR beads.  One would be motivated to do so because Goldenheim has taught that formulations with bead blend is useful for formulations to provide a rapid initial onset of effect and a prolonged duration of effect. One would manipulate the components to determine the optimal time of drug release as desired.
With regards to the amounts, most amounts are expressly taught or rendered obvious by Goldenheim, and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. 
While the exact ratios in Claims 3-5 are not expressly taught by Goldenheim, it is generally noted that differences in weight ratios do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such weight ratio is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of weight ratio of the invention, it is concluded that the normal desire of 
A skilled artisan would also look at Madan, who is in the same field of endeavor, and combine its teaching with Goldenheim before the effective filing date, manufacturing a formulation comprising modified release compositions including an IR unit and one or more MR units of active compounds, the MR unit being a CR, ER, EC-CR. One would have been motivated to do so because both Madan and Goldenheim recognizes the advantages of modified release formulation. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. The teachings and the MR components of Madan does not modify and of the function of the components of Goldenheim, but rather presents alternate release form, i.e. EC pellets. Both references are in the same field of endeavor. As such, the artisan would enjoy a reasonable expectation of success with including the EC pellet taught by Madan in the formulation blend of Goldenheim. One skilled in the art could have combined the elements as claimed with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Huang and Harel with that of Goldenheim and Madan, and treat a person with multiple sclerosis with combination therapy formulations comprising methylphenidate and sobrerol. Alternatively, one would substitute 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-Lisp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-43 of Application 16/023,940, hereinafter ‘940, in view of Goldenheim and Harel.
Although the claims at issue are not identical, they are not patentably distinct from each other. 

The conflicting claims of ‘940 are directed to a method for treating an autoimmune neurological disease and/or a neurodegenerative disease comprising administering an effective amount of sobrerol or its derivative. ‘940 claims a formulation for a CR dosage form comprising a particle carrier, a drug layer coated on the carrier, at least one binder and a composition of CR layer coated on the drug layer. The composition of a drug layer occupies 1 - 64 % by weight, and the composition of a controlled release layer occupies 0.5 - 50 % by weight, and wherein the sobrerol or its derivative occupies 1 - 99 % by weight of the composition of a drug layer (Claim 25).  ‘940 teaches wherein the composition comprises microcrystalline cellulose, sobrerol, at least one binder comprising HPMC, and an anti-adherent comprising talcum powder, ethyl cellulose (Claims 40-43).
Both the instant and conflicting claims are directed to pharmaceutical formulation comprising sobrerol or derivatives. The instant and conflicting claims differ in that the instant claims recite a multiparticulate formulation, and mixture of pellets of IR, SR, and EC, and also recites specific weight ratios. 
The deficiencies of ‘940 are cured by Goldenheim and Harel. The teachings of Goldenheim and Harel have been described in the 103 rejection above. 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘940 with that of Goldenheim with reasonable expectation of success and arrive at the claimed multiparticulate comprising IR, ST, and EC. One would have been motivated to do so because the arts are in the same field of endeavor, which teaches suitable pharmaceutical formulations for controlled release of an active compound. A person with ordinary skill in the art before the effective filing date of the claimed invention would have used the disclosure of Goldenheim with regards to the pellets and multiparticulate compositions expectation that it would enable precise and convenient controlled release formulation of sobrerol. Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ‘940 with Harel and Goldenheim, and treat a person with multiple sclerosis with combination therapy formulations comprising methylphenidate and sobrerol, OR to substitute methylphenidate with sobrerol in the formulations of Goldenheim to treat a person with multiple sclerosis. One would do so with expectation of beneficial results, because the prior art as a whole teaches methylphenidate and sobrerol in suitable dosage forms for treatment of patients, and the arts teaches that both are useful for treating patients with multiple sclerosis.  Additionally, Hardee and Goldenheim teach that sobrerol and methylphenidate are both suitable for multiparticulate formulations.


Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

                                                                                                                                                                                         /J.Y.S./Examiner, Art Unit 1616   

/Mina Haghighatian/Primary Examiner, Art Unit 1616